I think a special appearance of this sort is limited to the question of complainant's bona fide residence or domicile in this State. If he is a bona fide resident, domiciled in this State for the statutory period, he had the right to file this suit. The question as to whether the Florida court can modify the decree for separate maintenance rendered in Alabama could be raised by answer and would come up for adjudication in the course of the trial of the cause, but should not be settled on a special appearance of this nature. Such is my understanding of the Bowmall case. *Page 460